DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The arguments and amendments filed 9/29/2022 have been received and fully considered.  Claims 1-18 are pending.  Claims 1-18 are now under consideration.

Response to Arguments
	Regarding applicant’s argument that Eisenmann does not disclose a system for inhibiting particulate emission, the examiner notes that this limitation is in the preamble and therefore has not been given significant patentable weight since the device of Eisenmann is capable of being used for such a system.  Furthermore Eisenmann and Reis are both in the art of cooling using fluids.
	Regarding applicant’s argument that it is not taught that water can be used for thermally stress testing electronic components, specifically since it changes states, not taught by Eisenmann and that it could damage the electronic components, the examiner notes that Eisenmann teaches using fluids to cool the parts (see column 1, lines 25-28) which includes liquids but is not specific to water, where Reis specifically teaches using water, and that the point is to see which electronic components would be damaged (see column 1, lines 12-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenmann (US Patent No. 5,373,893) in view of Reis et al (US PG Pub. No. 2012/0247733).
Regarding claim 1:
	Eisenmann teaches a device for inhibiting particulate emission by cooling of displaceable hot products using a conveyor (17) comprising: a first plurality of tubular elements (at least two of 29) configured to release a first dosage of fluid over hot products; a second plurality of tubular elements (at least two different ones of 29) configured to release a second dosage of fluid over hot products; and wherein the first dosage released by the first plurality of tubular elements is greater than the second dosage released by the second plurality of tubular elements (see column 5, lines 5-32, where the valves are opened depending upon the thermal gradient of the hot product and at least some are on to supply the first dosage and the at least second plurality of tubular elements are configured/able to deliver a second dosage, less than, the first).
	Eisenmann fails to disclose the fluid is water.
	Reis teaches a device for inhibiting particulate emission (see paragraph 1) similar to Eisenmann including using water to spray the products (see paragraph 60)

Regarding claim 2:
	Eisenmann modified above teaches wherein each tubular element of the first and second pluralities of tubular elements comprises a valve (27); and wherein the first plurality of tubular elements comprises two to four tubular elements, and is configured to release the first dosage of water over a central region of the conveyor (see figure 1) in a direction against the flow of hot products (while Eisenmann doesn’t directly teach this it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the nozzles face against the flow of hot products since this is a simple design choice which is within one having ordinary skill in the art).

Regarding claim 3:
	Eisenmann modified above teaches wherein the first plurality of tubular elements is arranged in a central region of device (see figure 1).

Regarding claim 4:
	Eisenmann modified above teaches each tubular element of the first plurality of tubular elements comprises a duck nozzle (see 29 of figure 1).

Regarding claim 5:
	Eisenmann modified above teaches the second plurality of tubular elements comprises two to four tubular elements and is configured to release the second dosage of water on the side regions of the conveyor (front side and rear side, see figure 1).

Regarding claim 7:
	Eisenmann modified above teaches a process for inhibiting particulate emission by cooling displaceable hot products by a conveyor using a device as defined in claim 1, wherein the device is disposed in a position transverse to the direction of travel of the conveyor, the process comprising: releasing a first dosage of water over the hot products by a first plurality of tubular elements; and releasing a second dosage of water over the hot products by a second plurality of tubular elements; and wherein the first dosage released by the first plurality of tubular elements is greater than the second dosage released by the second plurality of tubular elements (see claim 1 addressed above).

Regarding claim 8:
	Eisenmann modified above teaches wherein the releasing of the first dosage of water and the releasing of the second dosage of water are concomitant (where the water is released from the valve at the same time).

Regarding claim 10:
	See claim 2 addressed above.

Regarding claim 11:
	See claim 3 addressed above.

Regarding claim 14:
	Eisenmann modified above fails to disclose wherein the hot products are iron ore pellets.
	Reis teaches the hot products are iron pellets.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device of Eisenmann with iron ore pellets in order to utilize the cooling spray distribution setup of Eisenmann for the iron ore pellets of Reis.

Regarding claim 15:
	Eisenman modified above teaches all of the above except the total dosage of water added comprises the first and second dosages of water and is from 1 to 7% of the mass of hot products.
	Reis teaches to dose the products based on their weight (see paragraphs 59-60).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eisenmann with the teachings of Reis to include figuring out how much water to spray the hot products based on their weight to save water.

Regarding claim 18:
	Eisenmann modified above teaches the first plurality of tubular elements comprises three tubular elements, and wherein the second plurality of tubular elements comprises two tubular elements (see figure 1 where there are 5 tubular elements the front is a second tubular element the next 3 are the first tubular elements and the 5th is the second of the second tubular elements).

Allowable Subject Matter
Claims 6, 9, 12-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose dosing the hot products with the specific doses and in the specific locations disclosed in these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762